Title: To Thomas Jefferson from Bernard McMahon, 26 December 1806
From: McMahon, Bernard
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Philadelphia Decr. 26th. 1806
                        
                        It is painful to me to trouble you at this period, when you are so much occupied with the important affairs
                            of the Nation; but your goodness I hope will excuse my anxiety, to procure some seeds of the indiginous plants of the
                            western parts of America, if you received such from Capt. Lewis on his return. A small portion of every kind you could
                            conveniently spare, would greatly oblige me and perhaps, render me essential service; and it would be of some importance
                            to get them as soon as you could make it convenient to have them forwarded, that each kind might be treated according to
                            its apparent nature, and different methods tried to effect its successful propagation with the greater degree of
                            certainty, especially, the nondescripts, if any.
                        Of the Cucurbita you were so kind as to send me, some grew to the length of five feet five inches. I have one
                            of them now in my shop window, perfectly dry, which is five feet one inch long, perfectly straight and in every part about
                            four inches in diameter: they are excellent to use as squashes while young. The quarantine Corn, was with me fit for the
                            table, in fifty days after sowing; our last summer was colder than usual, or it, probably, would have been fit for use in
                            forty days; however, it is a great acquisition and highly deserving of cultivation for the early part of the season.
                        I have the happiness of being with great respect and esteem, Sir Your sincere Wellwisher.
                        
                            Bernd. McMahon
                            
                        
                    